Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

No Claims have been amended, 
Claims 2, 9, and 16 were previously cancelled, and 
Claims 1, 3-8, 10-15, and 17-20 are currently pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1, 3-8, 10-15, and 17-20 are allowed.  
Novelty over prior art.
The following is an examiner's statement of reasons for allowance: The independent claims of the present invention recite a method, system, and non-transitory computer readable storage medium for sending and receiving data to properly allocate compensation for advertising.    

The prior art teaches the limitations of the claims but does not explicitly teach the combination of steps and the argument that the combination of concepts is unique it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill at the time of the invention.  Therefore the claims could be potential novel over the prior art of record.  Therefore the claims are found to be allowable over the prior art of record.

Subject Matter Eligible under 35 USC § 101.  

The independent claims of the present invention recite a method, system, and non-transitory computer readable storage medium for sending and receiving data to properly allocate compensation for advertising.      
Some claim limitations relate to an abstract idea under Step 2A of the eligibility analysis.  However, the introduction of closed loop blockchain being updated by the advertisement server in response to a beacon signal indicating a conversion is a combination of steps and an ordered combination of steps that integrates the invention into a practical application.  Hence the claims are Patent Eligible under 35 USC § 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681